DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-9 and 19, in the reply filed on 06/14/2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.

Claim Interpretation
The “wherein a material of the mask strip is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 3, , “wherein the material of the transition layer is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof “ of claim 4, and “the transition layer is electroformed on the first surface of the mask frame” of claim 8, how the mask was formed is a product by process claim. See MPEP 2113. 
Because it is a produce by process claim, the term “electroformed” is not rejected under 112(b) for lack of clarity (what exactly is electroformed?).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20100206222, hereafter ‘222), in view of Bai et al. (US 20160201185, from IDS, hereafter ‘185).
‘222 teaches some limitations of:
Claim 1: As illustrated in FIGS. 1 and 2, the mask assembly 200 may include the mask frame 220 having an opening and one or a plurality of pattern masks 210 extending to be fixed to the mask frame 220 ([0039], the claimed “A mask plate, comprising: a mask frame comprising a transition layer on a first surface of the mask frame; and a mask strip”, note the upper surface of the mark frame 220 is a “transition layer”), 
the mask frame 220 may be formed of the same material as the pattern mask 210 to be readily fixed to the pattern mask 210 ([0041], the claimed “and wherein a material of the transition layer is a same material as that of the mask strip”).
Claim 19: Each pattern mask 210 may have one or a plurality of slits (not shown) corresponding to the opening of the mask frame 220 so that a deposition material injected or evaporated from the deposition source 110 may be patterned and deposited on a substrate S ([0039], 2nd sentence, the claimed “An evaporation device using the mask plate according claim 1”).

	’222 is silent on the fixing mechanism, although it is well-known that clamping and gluing does not need same material to be easily fixed. ‘222 does not expressly teach the other limitations of:
	Claim 1: wherein the mask strip is welded to the mask frame through the transition layer.
Claim 9: wherein the mask strip is welded to the mask frame by laser welding.

‘185 is analogous art in the field of MASK DEVICE AND METHOD FOR ASSEMBLING THE SAME (title), Organic Light-Emitting Diode (OLED) technology, mask plate used for vacuum evaporation is one of significant techniques. Manufacturing cost and product quality largely depend on a quality of mask plate ([0003]). ‘185 teaches that the mask plate is welded to the first frame (abstract), it is common to weld FMM to a metal frame (usually INVAR frame) by laser welding ([0003], 9th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied the well-known laser welding method of ‘185 as the fixing mechanism of ‘222, as strongly suggested by ‘222 and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	‘222 further teaches the limitations of:
	Claims 3-8: The pattern mask 210 may be a fine metal mask (FMM) formed of, e.g., a metal thin film, which may be formed of at least one of steel use stainless (SUS), invar, nickel, cobalt, or an alloy thereof ([0040], the claimed “wherein a material of the mask strip is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 3), the mask frame 220 may be formed of the same material as the pattern mask 210 to be readily fixed to the pattern mask 210 ([0041], the claimed “wherein the material of the transition layer is one of electroformed nickel, electroformed cobalt, or electroformed nickel iron, or a combination thereof” of claim 4 and “wherein the mask frame comprises an Invar piece” of claim 5, “wherein the transition layer is arranged across the first surface of the mask frame” of claim 6, “wherein the transition layer is arranged on a portion of the first surface of the mask frame where the first surface of the mask frame is in contact with the mask strip” of claim 7, note claim 7 does not exclude transition layer on other location not in contact with the mask strip, “wherein the transition layer is electroformed on the first surface of the mask frame” of claim 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et ‘222 and ‘185, as being applied to claim 1 rejection above, further in view of Simpson et al. (US 8500786, hereafter ‘786), and/or KAWANAKA et al. (US 20110248001, hereafter ‘001).
‘185 further teaches the first frame 21 is made of a nickel titanium alloy ([0039], 2nd sentence).

The combination of ‘222 and ‘185 does not teach the limitations of:
Claim 2: wherein a crystalline structure of the transition layer is a same crystalline structure as that of the mask strip.

‘786 is solving similar problem of welding (abstract). ‘786 teaches that the autogenous weld exhibit a crystalline lattice that is substantially the same, allowing Ni of the Ni--Ti alloy and the binary element of the radiopaque marker to substitute for one another in one or more of the autogenous weld, in the implantable body adjacent to the autogenous weld (claim 1 of ‘786), for the purpose of stress (col. 1, line 57).

‘001 is analogous art in the field of METAL DEPOSITION METHOD AND LASER METAL DEPOSITION APPARATUS (title), and/or solving similar problem of welding for alloy products with a crystal orientation thereof controlled ([0001]) 12 a laser welding head (Fig. 1, [0023]). ‘001 teaches that an advantage that control can be performed so that a crystal orientation of a buildup welding is made the same as a crystal orientation of parent material crystals ([0012]), for the purpose of reducing stress ([0002]).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have control the crystalline orientation when welding the metal, as taught by ‘001, including Ni alloy, as taught by ‘786, to the welding method of ‘185, and then combined with ‘222, for the purpose of reducing stress, as taught by ‘001 ([0002]) and ‘786 (col. 1, line 57).
Alternatively, claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et ‘222 and ‘185, as being applied to claim 1 rejection above, further in view of Shigemura (US 20040115342, hereafter ‘342).
In case Applicants argue the electroformed is not a product by process claim in claims 3-4 and 8.

‘342 is analogous art in the field of Deposition Mask Frame Assembly, Method Of Fabricating The Same, And Method Of Fabricating Organic Electroluminescent Device Using The Deposition Mask Frame Assembly (title). ‘342 teaches that In the method of fabricating a mask by the electro-forming method, an alloy of nickel (Ni) and cobalt (Co) is used as the material of the mask. The use of the Ni--Co alloy increases the roughness of a fabricated surface and the accuracy of a slot pattern. On the other hand, because the Ni--Co alloy has a poor weldability, a crack may be generated in the mask when the Ni--Co alloy is welded into a frame. In other words, when cobalt is alloyed with another metal, its hardness and intensity increase, and accordingly its fragility increases, which helps a crack to be easily generated upon welding ([0020]). Note ‘342 also teaches The cover mask 130 may be formed of Invar ([0055]) to solve the crack problem. Using the same material, as taught by ‘222 and using the same crystal orientation, as taught by ‘786 and ‘001 clearly can reduce stress and reduce the crack problem.


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted electro forming, as taught by ‘342, as the method of forming mask and mask frame, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4924967 is cited for “spot welding materials (SUSY430 and SWY11) which have the same metallic crystal structure”, (col. 2, line 68 to col. 3, line 2). US 20060012280 is cited for the mask is formed by an electro forming method ([0054]), made of nickel-cobalt alloy ([0043]), laser welding ([0045]), a cover frame (not shown) may cover an upper portion of the deposition mask 30 where the mask frame 40 and the deposition mask 30 are welded ([0046]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             f